Citation Nr: 0523087	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  98-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain from August 4, 1997, to October 28, 1998.

2. Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain since October 28, 1998.

3. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to August 
1960 and from May 1961 to December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 RO decision which 
granted service connection for lumbosacral strain and 
assigned a 10 percent rating, effective August 4, 1997.  In 
December 1998, the RO granted an increased (40 percent) 
rating for lumbosacral strain, effective October 28, 1998.  
In September 1999, the RO denied TDIU.

In a November 2001 decision, the Board granted a 20 percent 
rating from August 4, 1997, to October 28, 1998, but denied a 
rating in excess of 40 percent for lumbosacral strain from 
October 28, 1998, and denied TDIU.

The veteran appealed the November 2001 Board decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as the Court).  By Order dated 
February 3, 2003, the Court vacated that part of the Board's 
November 2001 decision that denied an evaluation in excess of 
20 percent for lumbosacral strain from August 4, 1997 to 
October 28, 1998; denied an evaluation in excess of 40 
percent for lumbosacral strain from October 28, 1998; and 
denied a TDIU.  The Court remanded the case to the Board for 
readjudication.

In September 2003, the Board remanded the case to the Appeals 
Management Center (AMC) or RO for development pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA)



REMAND

On October 12, 2004, the AMC received a letter appointing a 
private attorney to represent the veteran before VA.  On 
October 18, 2004, the Huntington, West Virginia, RO issued a 
supplemental statement of the case (SSOC) to the veteran and 
to his prior representative of record.  In April 2005, the 
Montgomery RO noted the change in representation and 
forwarded a copy of the SSOC to the veteran's attorney.  The 
SSOC allows the veteran 60 days for the submission of any 
additional evidence.

In May 2005, the veteran submitted new medical evidence.  In 
response to a letter from the Board, he elected not to waive 
his right to initial RO review of that evidence.  Thus, a 
remand is necessary for this procedural safeguard.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The most current VA compensation examination was performed in 
April 2000.  The newly received evidence suggests a worsening 
in the disability since the last VA examination.  The veteran 
is entitled to a new VA examination where there is evidence 
that the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The case is remanded to the AMC or RO for the following 
action:

1.  The AMC or RO should make 
arrangements for an orthopedic and 
neurologic examination of the lumbar 
spine.  The claims file, including this 
remand, should be made available to the 
physician(s) for review and the 
physician(s) should note such review.  

The orthopedic examiner should report the 
ranges of lumbar motion in all planes, 
including pain free range of motion.  The 
physician is asked to determine whether 
the veteran's lumbosacral strain is 
manifested by weakened movement, excess 
fatigability, or incoordination.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination. 

The physician is asked to elicit from the 
veteran the duration and frequency of all 
doctor prescribed bedrest since September 
2002.  

The neurologic examiner should report all 
neurologic disability attributable to the 
service connected lumbar spine 
disability.  

The examiner should not the nerves 
affected by complete paralysis, partial 
paralysis, neuritis or neuralgia.  For 
each nerve affected by partial paralysis, 
neuritis or neuralgia, the examiner 
should provide an opinion as to its 
severity.

The orthopedic and neurologic examiner(s) 
should provide an opinion as to whether 
the service connected lumbosacral spine 
disability would preclude gainful 
employment for which the veteran's 
education and occupational experience 
would otherwise qualify him.  

The examiner(s) should offer a rationale 
for any opinions.  

The information requested is needed to 
rate the veteran's disability in 
accordance with the rating schedule.

3.  After ensuring that the development 
requested above has been completed to the 
extent possible and that the examination 
report contains all requested 
information, the AMC or RO should 
readjudicate the claim for an increased 
rating for lumbosacral strain, including 
consideration of the former and current 
version of the rating schedule.  The AMC 
or RO should also readjudicate the issue 
of TDIU, including whether referral for 
extraschedular rating is warranted under 
38 C.F.R. §§ 3.321(b), 4.16(b).  If the 
benefits sought remain denied, the AMC or 
RO should issue an SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


